Citation Nr: 0639579	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-00 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis (DVT) of the right leg.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from November 1958 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Atlantic, Georgia 
Regional Office (RO), which denied the veteran entitlement to 
service connections for DVT of the right leg and declined the 
veteran's application to reopen a previously denied claim of 
service connection for residuals of a right knee injury.

This case was previously before the Board and, in a decision 
dated in February 2006, the Board found that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for a right knee disorder.  The issue of 
service connection for a right knee disorder as well as the 
issue of service connection for right leg DVT was then 
remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review. 

 
FINDING OF FACT

Currently diagnosed right leg DVT and disorders of the right 
knee were not present in service, nor was right knee 
arthritis noted within one year following service separation, 
and there is no competent evidence of a nexus between any of 
the claimed disabilities and the veteran's period of service. 


CONCLUSION OF LAW

DVT of the right leg and residuals of a right knee injury 
were not incurred in or aggravated by service, nor may 
arthritis of the right knee be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; a rating 
decision in October 2000, a statement of the case in December 
2001, and a supplemental statement of the case in May 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service connection for a DVT of the right leg and residuals 
of a right knee injury

The veteran contends in statements on file that he has DVT of 
the right leg and residuals of a right knee injury and that 
both disorders originated in service or are otherwise the 
result of his period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Here none of the veteran's contemporaneous service medical 
records show complaints or findings referable to DVT.  
Service medical records do show that in September 1963 the 
veteran reported having had several minor injuries in the 
past to the region of the right knee. He complained of aches 
just below his right knee on the lateral side. The knee had 
never locked but had given away. The impression was disease 
of the lateral meniscus. An x-ray was normal. He received 
treatment for the symptoms. After suffering an injury during 
an enemy conflict, the veteran was hospitalized in March 1969 
primarily for complaints of severe pain over his right eye. 
Upon physical examination, there also was some pain in his 
right knee. The discharge diagnoses included chondromalacia 
of the right knee. No further findings of chondromalacia were 
noted thereafter and a right knee disorder was not noted on a 
clinical evaluation of the veteran's lower extremities on his 
medical examination for service retirement in June 1978.  

Post service, there is no showing of right knee arthritis 
within the one-year period immediately following the 
veteran's service retirement in November 1978.  Many years 
after service, medical treatment for various disorders to 
include DVT and a right knee disorder are shown.  In March 
1992, the veteran's private physician noted that the veteran 
had a recent history of swelling in his legs, right worse 
than left, which had been getting worse over one week.  DVT 
was diagnosed during a subsequent period of hospitalization.  
Bilateral knee arthralgia with a positive Clark's test that 
suggested chondromalacia patella was diagnosed on a VA 
examination afforded the veteran in December 1993, mild 
degenerative changes of the right knee were shown by x-ray in 
October 1995, degenerative joint disease of the right knee 
with probable underlying medial meniscal pathology was 
diagnosed in June 2001. 
 
The initial clinical manifestation of the veteran's right leg 
DVT and right knee disorders to include chondromalacia and 
degenerative changes, as shown above, are too remote in time 
from the veteran's service to support the claim that these 
conditions are related to service absent objective evidence 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, the competent medical evidence, while 
showing the presence of current DVT and right knee 
disabilities, does not demonstrate any relationship between 
those disabilities and the veteran's service.

Pursuant to 38 U.S.C.A § 1154, the Board cannot deny the 
occurrence of in-service injury sustained in combat; even 
assuming arguendo that the veteran sustained an injury to his 
right knee as a result of combat, the occurrence of in-
service injury sustained in combat is not dispositive in this 
instance, as there must be a showing, pursuant to Hickson, of 
current disability and linkage between such disability and 
in-service injury.   Here there is absent from the record 
competent (medical) evidence linking the veteran's post 
service right leg DVT or  right knee degenerative changes or 
any other disability involving the veteran's right knee to 
his period of service.  Rather it is only the veteran that 
voices an opinion about the relationship between his post 
service right leg DVT and right knee problems and his period 
of service.  The record does not reflect that the veteran has 
the requisite medical background or training so as to render 
his opinion as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

With regard to medical evidence, a VA physician in March 
2006, after reviewing the veteran's claims file, concluded 
that it is less likely as not that the veteran's current 
right knee problem is related to a claimed knee injury in 
service.  This physician also concluded that it is less 
likely as not that the veteran's DVT has any relationship to 
any injury to the right lower extremity or right leg trauma 
that might have been sustained during his service career.  No 
evidence has been submitted to rebut this opinion.

Absent competent evidence of a nexus between the veteran's 
right leg DVT or right knee disorders and the veteran's 
service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities   In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, such statue is not for 
application in this instance.


ORDER

Service connection for deep vein thrombosis (DVT) of the 
right leg is denied.

Service connection for residuals of a right knee injury is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


